Exhibit 10.5

WAIVER TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This Waiver to Second Amended and Restated Credit Agreement (“Waiver”) is
entered into as of September 26, 2013, by and among WELLS FARGO CAPITAL FINANCE,
LLC, a Delaware limited liability company (as successor-by-merger to Wells Fargo
Capital Finance, Inc.), as administrative agent (the “Agent”) for the lenders
(the “Lenders”) party to the Credit Agreement (as defined below), and the
Lenders, on the one hand, and OCLARO, INC., a Delaware corporation (“Parent”),
OCLARO TECHNOLOGY LIMITED, a company incorporated under the laws of England and
Wales (“Borrower”), and the Grantors (defined below) identified on the signature
pages hereto, on the other hand. All initially capitalized terms used in this
Waiver shall have the meanings given to them in the Credit Agreement referred to
below unless specifically defined herein.

A. Agent, Lenders, Parent and Borrower have previously entered into that certain
Second Amended and Restated Credit Agreement, dated as of November 2, 2012 (as
amended, supplemented, amended and restated, or otherwise modified, the “Credit
Agreement”).

B. An Event of Default has occurred and is continuing under Section 8.2(a) of
the Credit Agreement as a result of Borrower’s failure to consummate one or more
Strategic Transactions by the Milestone Date as required by Section 5.20(a) of
the Credit Agreement (the “Existing Default”). Borrower has requested that Agent
and Lenders waive the Existing Default. Agent and Lenders are willing to agree
to waive the Existing Default on the terms and conditions specified herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower, Parent, Grantors, Agent and Lenders
agree as follows:

1. ACKNOWLEDGMENTS AND AGREEMENTS.

(a) Acknowledgment of Obligations. Borrower hereby acknowledges, confirms and
agrees that all such loans, together with interest accrued and accruing thereon,
and all fees, costs, expenses and other charges now or hereafter payable by
Borrower to Agent and Lenders, pursuant to the Loan Documents are
unconditionally owing by Borrower to Agent and Lenders, without offset, defense
or counterclaim of any kind, nature or description whatsoever.

(b) Acknowledgment of Security Interests. Each Grantor hereby acknowledges,
confirms and agrees that Agent has and will continue to have valid, enforceable
and perfected first-priority liens upon and security interests in the Collateral
heretofore granted to Agent pursuant to the Credit Agreement and the Loan
Documents or otherwise granted to or held by Agent, in all cases subject to
Permitted Liens.

(c) Restrictions on Advances and Letters of Credit. Notwithstanding the effect
of this Waiver or anything to the contrary set forth in the Credit Agreement or
any other Loan Document, until such time as Agent and Lenders agree otherwise in
writing (such agreement to be given or withheld in Agent’s and each Lender’s
sole and absolute discretion):

 

  (i) Neither Agent nor any Lender shall be obligated to make any Advances,
issue any Letters of Credit or provide any other extension of credit or other
financial accommodations, except (A) Agent may make Advances or otherwise charge
the Loan Account (1) to pay any accrued and unpaid Lender Group Expenses and
(2) to pay any accrued and unpaid interest and fees payable to the Lender Group
and (B) Agent and each Lender may make Advances, as Agent and such Lender deem
appropriate, in their sole and absolute discretion (each such Advance, a
“Discretionary Advance” and collectively, the “Discretionary Advances”); any
decision of Agent and each Lender to make any Discretionary Advance shall not be
construed as creating any course of dealing, shall not entitle Borrower to any
further Discretionary Advance; and



--------------------------------------------------------------------------------

  (ii) any right or action of Borrower set forth in the Loan Documents that is
conditioned on the absence of any Event of Default may not be exercised or
taken.

(d) Additional Advances and Other Financial Accommodations. Each Loan Party
agrees that if Agent and Lenders do not agree (such agreement to be given or
withheld in Agent’s and each Lender’s sole and absolute discretion) to make
Advances, issue Letters of Credit or otherwise provide any other extensions of
credit under the Credit Agreement and the other Loan Documents (other than as
provided in Section 1(c)), and to establish new financial covenants, within 30
days of the date hereof (or such later date as may be agreed to in writing by
Agent), an immediate Event of Default will be deemed to have occurred and Agent
and Lenders may, as a result thereof, (i) declare the Revolver Commitment
terminated, whereupon the Revolver Commitments shall immediately be terminated
together with (A) any obligation of any Lender to make Advances, (B) the
obligation of the Swing Lender to make Swing Loans, and (C) the obligation of
the Issuing Lender to issue Letters of Credit, (ii) declare the Obligations to
be immediately due and payable under the terms of the Credit Agreement and the
Loan Documents, (iii) exercise any other rights and remedies available thereto
under the Loan Documents or applicable law or (iv) any of the above. In
furtherance of the foregoing, Parent shall deliver to Agent such financial
projections as Agent requests within ten days of the date hereof. It is
understood and agreed that nothing in the Credit Agreement (as modified by this
Waiver) or this Waiver constitutes a commitment of Agent or any Lender to enter
into any agreement to make Advances, issue Letters of Credit or otherwise
provide any other extensions of credit.

(e) Binding Effect of Documents. Each Loan Party hereby acknowledges, confirms
and agrees that: (i) this Waiver constitutes a Loan Document, (ii) each of the
Credit Agreement and the Loan Documents to which it is a party has been duly
executed and delivered to Agent by such Loan Party, and each is and will remain
in full force and effect as of the date hereof except as modified pursuant
hereto, (iii) the agreements and obligations of Loan Parties contained in such
documents and in this Waiver constitute the legal, valid and binding Obligations
of Loan Parties, enforceable against it in accordance with their respective
terms, and no Loan Party has any knowledge of any valid defense to the
enforcement of such Obligations, and (iv) Agent is and will be entitled to the
rights, remedies and benefits provided for under the Credit Agreement and the
Loan Documents and applicable law.

2. WAIVER IN RESPECT OF EXISTING DEFAULT.

(a) Acknowledgment of Default. Borrower hereby acknowledges and agrees that the
Existing Default has occurred and is continuing, constitutes an Event of Default
and entitles Agent to exercise its rights and remedies under the Credit
Agreement and the Loan Documents, applicable law or otherwise. Borrower
represents and warrants that as of the date hereof, no Events of Default exist
other than the Existing Default. Borrower hereby acknowledges and agrees that
Agent has the exercisable right to declare the Obligations to be immediately due
and payable under the terms of the Credit Agreement and the Loan Documents.
Borrower acknowledges that neither Agent, Issuing Lender or any Lender has any
obligation to make any Advance or issue any Letters of Credit.

(b) Waiver. In reliance upon the representations, warranties and covenants of
Borrower contained in this Waiver, and subject to the terms and conditions of
this Waiver and any documents or instruments executed in connection herewith,
Agent and Lenders hereby waive the Existing Default.

(c) No Other Waivers; Reservation of Rights.

(i) Agent has not waived, is not by this Waiver waiving, and has no intention of
waiving, any Events of Default (other than the Existing Default) which may be
continuing on the date hereof or any Events of Default which may occur after the
date hereof (whether the same or similar to the Existing Default or otherwise),
and Agent has not agreed to forbear with respect to any of its rights or
remedies concerning any Events of Default occurring at any time.

 

2



--------------------------------------------------------------------------------

(ii) Subject to Section 2(b) above (solely with respect to the Existing
Default), Agent reserves the right, in its discretion, to exercise any or all of
its rights and remedies under the Credit Agreement and the Loan Documents as a
result of any Events of Default occurring at any time. Agent has not waived any
of such rights or remedies, and nothing in this Waiver, and no delay on its part
in exercising any such rights or remedies, will be construed as a waiver of any
such rights or remedies.

(d) Additional Events of Default. The parties hereto acknowledge, confirm and
agree that any misrepresentation by any Loan Party in any material respect, or
any failure of any Loan Party to comply with the covenants, conditions and
agreements contained in this Waiver will constitute an immediate Event of
Default under the Credit Agreement and the Loan Documents.

3. REPRESENTATIONS AND WARRANTIES. Parent, Borrower, and each Grantor each
hereby affirms to Agent and Lenders that all of its representations and
warranties set forth in the Credit Agreement are true, complete and accurate in
all respects as of the date hereof.

4. CONDITIONS PRECEDENT. The effectiveness of this Waiver is expressly
conditioned upon receipt by Agent of a fully executed copy of this Waiver and
the Reaffirmation of Guaranty attached hereto.

5. RELEASE.

(a) Except with respect to the rights of Borrower, Parent, and each Grantor
expressly provided herein, in consideration of the agreements of Agent and each
Lender contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, each of Borrower,
Parent, and each Grantor, on behalf of itself and its successors, assigns and
other legal representatives (each of Borrower, Parent, and each Grantor and all
such other persons being hereinafter referred to collectively as “Releasors” and
individually as a “Releasor”), hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and each Lender, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent and each Lender
and all such other persons being hereinafter referred to collectively as
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which Releasors may now or hereafter own, hold, have or claim to
have against Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Waiver, for or on account of, or in relation
to, or in any way in connection with any of the Credit Agreement or any of the
other Loan Documents or transactions thereunder or related thereto.

(b) It is the intention of each of Borrower, Parent, and each Grantor that this
Waiver and the release set forth above shall constitute a full and final accord
and satisfaction of all claims they may have or hereafter be deemed to have
against Releasees as set forth herein. In furtherance of this intention, each of
Borrower, Parent, and each Grantor, on behalf of itself and each other Releasor,
expressly waives any statutory or common law provision that would otherwise
prevent the release set forth above from extending to claims that are not
currently known or suspected to exist in any Releasor’s favor at the time of
executing this Waiver and which, if known by Releasors, might have materially
affected the agreement as provided for hereunder. Each of Borrower, Parent, and
each Grantor, on behalf of itself and each other Releasor, acknowledges that it
is familiar with Section 1542 of California Civil Code:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

3



--------------------------------------------------------------------------------

Each of Borrower, Parent, and each Grantor, on behalf of itself and each other
Releasor, waives and releases any rights or benefits that it may have under
Section 1542 to the full extent that it may lawfully waive such rights and
benefits, and each of Borrower, Parent, and each Grantor, on behalf of itself
and each other Releasor, acknowledges that it understands the significance and
consequences of the waiver of the provisions of Section 1542 and that it has
been advised by its attorney as to the significance and consequences of this
waiver.

(c) Each of Borrower, Parent, and each Grantor understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.

(d) Each of Borrower, Parent, and each Grantor agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.

6. COVENANT NOT TO SUE. Each of the Releasors hereby absolutely, unconditionally
and irrevocably, covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by any
Releasor pursuant to Section 5 above. If any Releasor violates the foregoing
covenant, Borrower, for itself and its successors, assigns and other legal
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.

7. COSTS AND EXPENSES. Borrower shall pay to Agent all of Agent’s and Lenders’
out-of-pocket costs and reasonable expenses (including, without limitation, the
fees and expenses of their respective counsel, which counsel may include any
local counsel deemed by Agent as necessary, search fees, filing and recording
fees, documentation fees, appraisal fees, travel expenses, and other fees)
arising in connection with the preparation, execution, and delivery of this
Waiver and all related documents.

8. LIMITED EFFECT. In the event of a conflict between the terms and provisions
of this Waiver and the terms and provisions of the Credit Agreement, the terms
and provisions of this Waiver shall govern. In all other respects, the Credit
Agreement, as amended and supplemented hereby, shall remain in full force and
effect.

9. COUNTERPARTS; EFFECTIVENESS. This Waiver may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original. All such
counterparts, taken together, shall constitute but one and the same Waiver. This
Waiver shall become effective upon the execution of a counterpart of this Waiver
by each of the parties hereto and the satisfaction of the condition precedent in
Section 4 above.

[Signatures on next page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Waiver as of the date
first set forth above.

 

WELLS FARGO CAPITAL FINANCE, LLC,

a Delaware limited liability company, as Agent and a Lender

By:   /s/ Patrick McCormack Name:   Patrick McCormack Title:   Vice President

Signature Page to Waiver to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SILICON VALLEY BANK,

as a Lender

By:   /s/ Marla Johnson Name:   Marla Johnson Title:   Managing Director

Signature Page to Waiver to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

OCLARO, INC.,

a Delaware corporation, as Parent and a Grantor

By:   /s/ Jerry Turin Name:   Jerry Turin Title:   Chief Financial Officer

 

OCLARO TECHNOLOGY LIMITED,

a company incorporated under the laws of England and Wales, as Borrower and a
Grantor

By:   /s/ Jerry Turin Name:   Jerry Turin Title:   Secretary

 

Witness: By:   /s/ Brenda Scott Name:   Brenda Scott Title:   Legal Exec.
Assistant Address:  

2560 Junction Ave

San Jose, CA 95134

Signature Page to Waiver to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

OCLARO TECHNOLOGY, INC.,

as Delaware corporation, as a Grantor

By:   /s/ Jerry Turin                                       
                        Name:   Jerry Turin Title:   Treasurer & Secretary

OCLARO (NEW JERSEY), INC.,

as Delaware corporation, as a Grantor

By:   /s/ Jerry Turin                                       
                        Name:   Jerry Turin Title:   President, CFO & Secretary

OCLARO PHOTONICS, INC.,

as Delaware corporation, as a Grantor

By:   /s/ Jerry Turin                                       
                        Name:   Jerry Turin Title:   President, Treasurer &
Secretary

OCLARO (NORTH AMERICA), INC.,

as Delaware corporation, as a Grantor

By:   /s/ Jerry Turin                                       
                        Name:   Jerry Turin Title:   CEO, CFO & Secretary

MINTERA CORPORATION,

as Delaware corporation, as a Grantor

By:   /s/ Jerry Turin                                       
                        Name:   Jerry Turin Title:   President, CFO & Secretary

OPNEXT, INC.,

as Delaware corporation, as a Grantor

By:   /s/ Jerry Turin                                       
                        Name:   Jerry Turin Title:   CEO, President, CFO &
Secretary

Signature Page to Waiver to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

PINE PHOTONICS COMMUNICATIONS, INC.,

a Delaware corporation, as a Grantor

By:   /s/ Jerry Turin Name:   Jerry Turin Title:   President, Treasurer &
Secretary

 

OPNEXT SUBSYSTEMS, INC.,

a Delaware corporation, as a Grantor

By:   /s/ Jerry Turin Name:   Jerry Turin Title:   President, CFO & Secretary

Signature Page to Waiver to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BOOKHAM INTERNATIONAL LTD.,

a company organized under the laws of the Cayman Islands, as a Grantor

By:   /s/ Jerry Turin Name:   Jerry Turin Title:   Secretary

 

BOOKHAM NOMINEES LIMITED,

a company incorporated under the laws of England and Wales, as a Grantor

By:   /s/ Jerry Turin Name:   Jerry Turin Title:   Secretary

 

Witness: By:   /s/ Brenda Scott Name:   Brenda Scott Title:   Legal Exec.
Assistant Address:  

2560 Junction Ave

San Jose, CA 95134

 

OCLARO (CANADA) INC.,

a federally incorporated Canadian corporation, as a Grantor

By:   /s/ Jerry Turin Name:   Jerry Turin Title:   President & Treasurer

Signature Page to Waiver to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

OCLARO INNOVATIONS LLP,

a limited liability partnership organized under the laws of England and Wales,
as a Grantor

By:  

Oclaro, Inc.,

its member

  By:   /s/ Jerry Turin   Name:   Jerry Turin   Title:   CFO By:  

Oclaro (North America), Inc.,

its member

  By:   /s/ Jerry Turin   Name:   Jerry Turin   Title:   CEO, CFO & Secretary

Signature Page to Waiver to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

REAFFIRMATION OF GUARANTY

Each of the undersigned has executed an Amended and Restated General Continuing
Guaranty (Domestic) or Amended and Restated General Continuing Guaranty
(Foreign) (each, a “Guaranty”), in favor of Wells Fargo Capital Finance, LLC, a
Delaware limited liability company (as successor-by-merger to Wells Fargo
Capital Finance, Inc.) (“WFCF”), as agent (in such capacity, the “Agent”) for
the lenders (the “Lenders”) from time to time party to Credit Agreement (as
defined above) respecting the obligations of Oclaro Technology Limited, a
company organized under the laws of England and Wales (the “Borrower”) and
Oclaro, Inc., a Delaware corporation (the “Parent”), owing to the Lenders. Each
of the undersigned acknowledges the terms of the above Waiver and reaffirms and
agrees that: (i) its Guaranty remains in full force and effect; (ii) nothing in
such Guaranty obligates Agent or any Lender to notify any of the undersigned of
any changes in the financial accommodations made available to the Borrower or to
seek reaffirmations of any of the Guaranties; and (iii) no requirement to so
notify any of the undersigned or to seek reaffirmation in the future shall be
implied by the delivery or execution of this reaffirmation.

 

OCLARO INNOVATIONS LLP

a limited liability partnership organized under the laws of England and Wales

By:   Oclaro, Inc., its member   By:  

/s/ Jerry Turin

  Name:   Jerry Turin   Title:   CFO By:   Oclaro (North America), Inc., its
member   By:  

/s/ Jerry Turin

  Name:   Jerry Turin   Title:   CEO, CFO & Secretary

BOOKHAM NOMINEES LIMITED,

a company incorporated under the laws of England and Wales

By:  

/s/ Jerry Turin

  Name:   Jerry Turin   Title:   Secretary Witness: By:  

/s/ Brenda Scott

Name:   Brenda Scott Title:   Legal Exec. Assistant Address:  

2560 Junction Ave

San Jose, CA 95134

BOOKHAM INTERNATIONAL LTD.,

a company organized under the laws of the Cayman Islands

By:  

/s/ Jerry Turin

Name:   Jerry Turin Title:   Secretary

Signature Page to Reaffirmation of Guaranty



--------------------------------------------------------------------------------

OCLARO (CANADA) INC.,

a federally incorporated Canadian corporation

By:   /s/ Jerry Turin Name:   Jerry Turin Title:   President & Treasurer

Signature Page to Reaffirmation of Guaranty



--------------------------------------------------------------------------------

OCLARO, INC.,

a Delaware corporation

By:   /s/ Jerry Turin Name:   Jerry Turin Title:   Chief Financial Officer

 

OCLARO TECHNOLOGY, INC.,

a Delaware corporation

By:   /s/ Jerry Turin Name:   Jerry Turin Title:   Treasurer & Secretary

 

OCLARO (NEW JERSEY), INC.,

a Delaware corporation

By:   /s/ Jerry Turin Name:   Jerry Turin Title:   President, CFO & Secretary

 

OCLARO PHOTONICS, INC.,

a Delaware corporation

By:   /s/ Jerry Turin Name:   Jerry Turin Title:   President, Treasurer &
Secretary

 

MINTERA CORPORATION,

a Delaware corporation

By:   /s/ Jerry Turin Name:   Jerry Turin Title:   President, CFO & Secretary

 

OCLARO (NORTH AMERICA), INC.,

a Delaware corporation

By:   /s/ Jerry Turin Name:   Jerry Turin Title:   CEO, CFO & Secretary

Signature Page to Reaffirmation of Guaranty



--------------------------------------------------------------------------------

OPNEXT, INC.,

a Delaware corporation

By:   /s/ Jerry Turin Name:   Jerry Turin Title:   CEO, President, CFO &
Secretary

 

PINE PHOTONICS COMMUNICATIONS, INC.,

a Delaware corporation

By:   /s/ Jerry Turin Name:   Jerry Turin Title:   President, Treasurer &
Secretary

 

OPNEXT SUBSYSTEMS, INC.,

a Delaware corporation

By:   /s/ Jerry Turin Name:   Jerry Turin Title:   President, CFO & Secretary

 

Signature Page to Reaffirmation of Guaranty